Response to Amendment
	The amendment filed 04/08/2021 has been entered.  As directed by the Amendment: claims 1, 5, 16, 17, and 30 have been amended; claims 25-29 stand withdrawn; and claims 3-4, 7-14, 18, 23, and 24 have been cancelled.  Claims 15, 19-20, and 22 were previously indicated as being in condition for allowance (see Office Action, dated 02/12/2021, page 25 and Office Action dated 05/15/2020, page 9).  
	The amendment is sufficient in overcoming the previously indicated rejections under 35 USC 112 (a), 35 USC 112 (b), and under 35 USC 103.  Such rejections are, therefore, withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kurt Eaton on 04/19/2021.
The application has been amended as follows: 
Claims 25-29 (cancelled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2, 5-6, 15, 16, 17, 19-22, 30 and 31 are in condition for allowance.
The prior art of record does not teach, suggest, or otherwise disclose the phase modulator array being “operably coupled to steering electronics configured to command 
With respect to claim 1, U.S. Publication 2008/0084598 to Rothenberg et al. is considered the closest prior art to the claimed invention and discloses substantially the claimed method.  Rothenberg is silent on the claimed input beam being a steered input beam, using the phase modulator array for phased array steering of the steered input beam, where the phase modulator array is operably coupled to steering electronics configured to command some modulators of the phase modulator array to delay corresponding ones of the beamlets to produce the steered input beam. U.S. Publication 2010/0140237 to Unrath generally teaches using a steered input beam, while U.S. Publication 2010/0059490 to Unrath generally teaches using a modulator to “flexibly and rapidly shape the spatial intensity profile of an input processing laser beam” and using “liquid crystal” adaptive optic components for phase/amplitude modulation (para. 0024 and 0032, respectively).  Unrath’490 is considered to teach phased array 
With respect to claims 16 and 17, U.S. Publication 2009/0201575 to Fermann et al. is considered the closest prior art to the claimed invention and discloses substantially the claimed methods.  Fermann also discloses, generally, beam shaping but does not explicitly disclose phase modulating the plurality of beamlets to produce phase differences between the beamlets comprising operating steering electronics operably coupled to the phase modulator array to command some modulators of the phase modulator array to delay corresponding ones of the beamlets. U.S. Publication 2010/0059490 to Unrath generally teaches using a modulator to “flexibly and rapidly shape the spatial intensity profile of an input processing laser beam” and using “liquid crystal” adaptive optic components for phase/amplitude modulation (para. 0024 and 0032, respectively, while U.S. Publication 2010/0301024 to Unrath generally teaches defocusing a laser beam. 
U.S. Publication 2008/0299783 to Bruland et al. is directed to laser processing of semiconductor integrated circuits (para. 0001) (See Figure 6, laser 614, AOD 610).  Bruland teaches that the AOD (610) includes an array (724) of transducers (726) [Figures 7A and 7B, paragraphs 0074-0075] that produce acoustic wave 714. Bruland teaches that the AOD includes a plurality of fixed delay circuits (728) that “introduce a time delay between adjacent transducers 726 such that at the center frequency f0 the transducers 726 are all driven in phase” and, for frequencies not equal to the center frequency f0, “the phase shifts across the array 724 result in a net steering” (para. 0078).
para. 0003) and discloses using linear-phase array transducers that “electronically focus and electronically steer the ultrasound beam…by the application of suitable phase delays to each element…” (para. 0008).
However, none of the aforementioned references, alone or in combination, teach the phase modulator array being operably coupled to steering electronics configured to command some modulators of the phase modulator array to delay corresponding ones of the beamlets to produce the steered input beam, as required in claim 1 or the phase modulating the plurality of beamlets to produce phase differences between the beamlets comprising operating steering electronics operably coupled to the phase modulator array to command some modulators of the phase modulator array to delay corresponding ones of the beamlets, as required in claims 16 and 17. Furthermore, there does not appear to be any evidence, based on the prior art of record, that would reasonably suggest that the claimed subject matter would have been obvious to those of ordinary skill in the art.  
Accordingly, claims 1-2, 5-6, 15, 16, 17, 19-22, 30 and 31 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN C DODSON/Primary Examiner, Art Unit 3761